                                                                                                 Case 2:20-cv-02074-RFB-DJA Document 19
                                                                                                                                     18 Filed 01/13/21
                                                                                                                                              01/12/21 Page 1 of 2




                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletree.com
                                                                                               DANA B. SALMONSON
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant TELUS International (U.S.) Corp.
                                                                                          10
                                                                                                                            UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                   DISTRICT OF NEVADA
                                                                                          12
                                                                                                                                                  Case No.: 2:20-cv-02074-RFB-DJA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               BRIELLE MEAGHER, individually, and on
                                                                                          13
                                                                                               behalf of all others similarly situated,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                     Plaintiff,
                                                                                                                                                    STIPULATION AND ORDER FOR AN
                                                                                          15
                                                                                                                                                   EXTENSION OF TIME TO RESPOND TO
                                                                                                      vs.
                                                                                          16                                                            PLAINTIFF’S COMPLAINT

                                                                                          17   TELUS INTERNATIONAL (U.S.) CORP.,
                                                                                                                                                              (SECOND REQUEST)
                                                                                          18                         Defendant.

                                                                                          19
                                                                                          20          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Brielle Meagher (“Plaintiff”) and

                                                                                          21   Defendant TELUS International (U.S.) Corp (“Defendant”), by and through their respective

                                                                                          22   counsel of record, hereby request and stipulate to extend the time for Defendant to respond to

                                                                                          23   Plaintiff’s Complaint (ECF No. 4).      Defendant’s response to the Complaint is currently due

                                                                                          24   January 12, 2020; however, the parties are evaluating whether a stay of this matter is appropriate in

                                                                                          25   order to explore early resolution and determine whether or not mediation would be appropriate. As

                                                                                          26   a result, Defendant requests an extension of time up to and including January 26, 2021 in which to

                                                                                          27   respond. This is the parties’ second request for an extension of time. The first request was filed on

                                                                                          28   December 14, 2020 (ECF No. 9) and granted on December 15, 2020 (ECF No. 11).



                                                                                                                                               -1-
                                                                                                 Case 2:20-cv-02074-RFB-DJA Document 19
                                                                                                                                     18 Filed 01/13/21
                                                                                                                                              01/12/21 Page 2 of 2




                                                                                           1          This Stipulation is made in good faith and is not intended for purposes of delay.

                                                                                           2   DATED this 12th day of January, 2021.          DATED this 12th day of January, 2021.

                                                                                           3   BROWN, LLC                                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           4
                                                                                               /s/ Nicholas R. Conlon                         /s/ Dana B. Salmonson
                                                                                           5
                                                                                               Nicholas R. Conlon (admitted pro hac vice)     Anthony L. Martin
                                                                                           6   111 Town Square Place, Suite 400               Nevada Bar No. 8177
                                                                                               Jersey City, NJ 07310                          Dana B. Salmonson
                                                                                           7                                                  Nevada Bar No. 11180
                                                                                               Don Springmeyer                                Wells Fargo Tower
                                                                                           8
                                                                                               Nevada Bar No. 1021                            Suite 1500
                                                                                           9   KEMP JONES, LLP                                3800 Howard Hughes Parkway
                                                                                               3800 Howard Hughes Parkway                     Las Vegas, NV 89169
                                                                                          10   Wells Fargo Tower, 17th Floor                  Attorneys for Defendant
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Las Vegas, NV 89169
                                                                                          11   Attorneys for Plaintiff
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                      IT IS SO ORDERED.
                                                                                          15
                                                                                          16                                                UNITED STATES
                                                                                                                                                   STATESJUDGE
                                                                                                                                                          MAGISTRATE JUDGE
                                                                                                                                               January 13, 2021
                                                                                          17
                                                                                                                                            DATED
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                              -2-
